Owens, J.
¶70 (dissenting) The Public Records Act (PRA), chapter 42.56 RCW, gives trial judges great discre*298tion to determine appropriate penalties for violations, but it does not give them unfettered discretion. Unfortunately, the majority’s holding in this case essentially eliminates any restrictions on PRA penalties. Since that is contrary to the letter and spirit of the PRA, as well as our own case law, I must respectfully dissent.
ANALYSIS
¶71 The PRA allows a superior court to award a person denied access to a public record “an amount not to exceed one hundred dollars for each day that he or she was denied the right to inspect or copy said public record.” RCW 42.56.550(4) (emphasis added). At issue in this case is whether that statutory reference to “said public record” can be interpreted to mean each page of a public record, thus allowing a superior court to impose a separate daily penalty of up to $100 for each page of a public record to which a person was denied access. I would hold that it cannot. As discussed below, such an interpretation is inconsistent with the language of the PRA and our subsequent case law.
¶72 The PRA defines a “public record” as including “any writing containing information relating to the conduct of government or the performance of any governmental or proprietary function prepared, owned, used, or retained by any state or local agency regardless of physical form or characteristics.” RCW 42.56.010(3). The PRA then defines a “writing” as
handwriting, typewriting, printing, photostating, photographing, and every other means of recording any form of communication or representation including, but not limited to, letters, words, pictures, sounds, or symbols, or combination thereof, and all papers, maps, magnetic or paper tapes, photographic films and prints, motion picture, film and video recordings, magnetic or punched cards, discs, drums, diskettes, sound recordings, and other documents including existing data compilations from which information may be obtained or translated.
RCW 42.56.010(4).
*299¶73 We have previously noted that the PRA’s penalty provision is ambiguous as to whether the penalty should be imposed per record or per request. Yousoufian v. Office of King County Exec., 152 Wn.2d 421, 434, 98 P.3d 463 (2004). We explained, “If the term ‘record’ is interpreted as ‘record,’ then the plain meaning would suggest that courts should assess penalties for every ‘record’ that is requested. However, if the term is interpreted as ‘records,’ then the plain meaning would suggest that courts should assess penalties only for each request regardless of the number of records sought.” Id. We examined the underlying purpose of the PRA—promoting access to public records—and determined that it was better served by basing the penalty on an agency’s culpability rather than the size of the plaintiff’s request. Id. at 435. We concluded that the PRA “does not require the assessment of per day penalties for each requested record.” Id. at 436 (emphasis added) (footnote omitted). We noted that the issue of whether a trial court has discretion to assess penalties per record was not before us. Id. at 436 n.9.
¶74 We reiterated our holding from Yousoufian that “a trial court has discretion not to impose penalties for each wrongfully withheld document individually” in Sanders v. State, 169 Wn.2d 827, 864, 240 P.3d 120 (2010). That case involved a public records requester who appealed a trial court’s decision to treat the multiple requested documents as two records. We affirmed the trial court’s decision to group the documents and treat them as two public records, finding that it was “consistent with the discretion we elucidated in Yousoufian.” Id. (citing Yousoufian, 152 Wn.2d at 435-36).
¶75 In this case, the superior court imposed a PRA penalty for each improperly withheld page of public records. The superior court did not explain its decision to impose a penalty per page or provide any analysis, instead simply adopting the penalty calculation proposed by the Seattle Times. The only authority provided to the superior court for *300calculating the penalty per page was that another superior court judge had reportedly done so in a recent case.
¶76 Based on the statutory language and our case law, I would reverse. The PRA allows a trial court to impose a penalty for each day that an individual is denied access to a requested “public record.” While we previously noted that this provision was ambiguous as to whether it meant “public record” or “public records,” I do not see how the provision can be reasonably interpreted to mean all sub-parts of a public record, even when the entire record is withheld. Such an interpretation means that a superior court can subdivide a record into any number of smaller pieces and impose a separate penalty per piece. By this logic, a trial court could impose a separate penalty (of up to $100 per day) for each paragraph, sentence, or even word in a public record. In fact, the definition of a public record can include individual letters, RCW 42.56.010(4), so by the logic of the majority, a trial judge could choose to impose a separate penalty for each individual letter in a public record. This reading of the statute cannot be correct. It strains both logic and common sense, as it would result in no limit on the penalties a trial judge could impose. A 10-page report might contain thousands of words. If an agency wrongfully withholds that report, does the PRA allow a trial judge to calculate a separate penalty for each of those thousands of words? Under the majority’s logic, the answer is yes. I cannot agree.
¶77 Amici curiae amply demonstrate the problem with this reasoning when they argue that PRA’s definition of a “writing” is extremely broad, and that if it “includes batches of documents, it must also include pages of documents.” Amicus Br. Mem. of Allied Daily Newspapers et al. at 6. They acknowledge that by that reasoning, a writing can include a single word. See id. at 6 n.l. But that is a logical fallacy. While a single word written on a piece of paper can certainly constitute a public record, that does not mean that each word contained within a public record is a separate *301public record. Every square may be a rectangle, but every rectangle is not a square. Similarly, while a single piece of paper can constitute a public record, it does not mean that every page contained within a public record is a separate public record. I would reject that reasoning and hold that when an entire public record is improperly withheld, it cannot be subdivided into pages for the purpose of imposing a separate penalty per page. I would reverse and remand for imposition of a penalty per record or per group of records, at the discretion of the superior court, pursuant to the statute and our precedent.
CONCLUSION
¶78 The majority holds that trial judges have the discretion to subdivide a public record into any number of pieces and then impose a separate penalty for each of those pieces. Such a holding destroys any limit on the penalty a trial judge may impose, which conflicts with both the letter and the spirit of the PRA. Therefore, I respectfully dissent.
Johnson, Wiggins, and González, JJ., concur with Owens, J.